NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                       2009-3121

                               BENJAMIN DELA ROSA,

                                                Petitioner,

                                           v.

                      OFFICE OF PERSONNEL MANAGEMENT,

                                                Respondent.

                Petition for review of the Merit Systems Protection Board
                                   in SF0831080451-I-1.

                                      ON MOTION

                                       ORDER
      The petitioner moves for leave to proceed in forma pauperis.

      The court notes that the petition was dismissed on March 25, 2009 for failure to

pay the fee and for failure to file a Fed. Cir. R. 15(c) statement concerning

discrimination. The Fed. Cir. R. 15(c) statement has now been filed.

      Accordingly,

      IT IS ORDERED THAT:

      (1)    The motion for leave to proceed in forma pauperis is granted.
        (2)     The mandate is recalled, the court's dismissal order is vacated, and the

petition is reinstated. The petitioner's informal brief is due within 21 days of the date of

filing of this order.

                                                 FOR THE COURT


       MAY -1 2009
                                                  /s/ Jan Horbalv
              Date                               Jan Horbaly                      COURIPOIPPEALS rat
                                                 Clerk                          THE FEDERAL CIRCUIT:


cc:     Benjamin Dela Rosa (informal brief form enclosed)                         MAY -1 2009
        Christopher A. Bowen, Esq.

s20                                                                                   CLERK




2009-3121                                    2